DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 16 December 2020 (hereinafter “the Amendment”) has been entered and considered. Claims 1-15 and 17-18 have been amended. Claims 19-20 have been canceled. Claims 1-18, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
Claim Rejections - 35 USC § 112
Applicants’ claim amendments have resolved many of the issues cited in the previous action with respect to 35 USC 112. However, the claim amendments have introduced several new issues which necessitate rejection under 35 USC 112, as detailed in the rejection below.

Claim Rejections - 35 USC § 101
On pages 8-11, Applicants assert that the amended claims comply with the requirements of 35 USC 101. Before addressing Applicants’ individual arguments, the Examiner notes that “a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow” (See MPEP 2106 and at least Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971). As noted in the previous action, independent claim 1 recites steps that amount to a process of organizing information through mathematical correlations which corresponds to a concept identified as an abstract idea by the courts (See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). Importantly, the present claims preempt the abstract idea of organizing information through the mathematical relationships set forth in the claims. 
While Applicants attempt to characterize “big data” as a particular field or technology, it actually encompasses a wide range of fields and technologies, as evidenced by both the Wikipedia website cited by the Applicants and the specification of the subject invention. For example, the Wikipedia website indicates that big data technologies include, but are not limited to: business intelligence, cloud computing, government processes, international development, healthcare, education, media, insurance, the Internet of Things (IoT), Information Technology, and more. 
Similarly, the specification of the subject invention acknowledges that “clusters are a vague notion”, that “[t]he invention provides a unified framework to capture such clusters for very diverse types of data”, and that “detecting clusters has applications in many fields” including “represent[ing] a new consumer group”, “identify[ing] a coherent belief set held by some people but not by others”, “image recognition”, and “music classification” (See Sections 4-4.1 on pages 18-19; emphasis added). The specification goes on to acknowledge that the invention “does not only lend itself to the identification of clusters of a known type, but also to the discovery of new kinds of clusters” (See Sections 4-4.1 on pages 18-19; emphasis added). Here, the specification does not appear to hide the intent to preempt all applications, both known and unknown, of organizing information (by clustering data) through the claimed mathematical relationships. 
In view of the foregoing, the Examiner submits that the present claims are designed to monopolize the judicial exception by preempting all uses thereof. Accordingly, the claims do not comply with the requirements of 35 USC 101.  

Turning to Applicants’ specific arguments, in support of the assertion that the amended claims comply with the requirements of 35 USC 101, Applicants argue that the claims integrate the judicial exception noted by the Examiner into a practical application – namely, a computer-driven process to detect/capture clusters in big data sets – and thus appear to conclude that Prong Two of Step 2A of the Subject Matter Eligibility Test is not met (see pages 8-9 of the Amendment). 
The Examiner respectfully disagrees. The alleged application highlighted by Applicants “to detect/capture clusters in big data sets” is equivalent to the very abstract idea noted by the Examiner - organizing information through mathematical correlations. Indeed, “big data” merely describes a type of information (“large” and “complex”, according to the Wikipedia website provided by Applicants), and clusters of data are nothing more than organized sets of that information. As acknowledged by the Applicants, “these clusters already exist…in the claimed data set”. Thus, the process of detecting clusters of data within a big data set using the claimed mathematical relationships is not meaningfully different from the concept of organizing information through mathematical correlations which the court has determined to be an abstract idea. In other words, extracting from “an otherwise unmanageable ‘big data’ set V… a concrete output, a data set which can be understood and used by humans” (as summarized by Applicants on page 9 of the Amendment) does not integrate the abstract idea into a practical application; instead, it merely describes the abstract idea itself.
Furthermore, the courts have determined that merely implementing the abstract idea using a computer fails to integrate a judicial exception into a practical application (MPEP 

On pages 9-10 of the Amendment, Applicants assert that claim 1 is directed to a novel method of improving the detection of clusters in “big data” sets and therefore improves the field of “big data”, thus appearing to conclude that the abstract idea is integrated into a practical application and that the Examiner has failed to satisfy Prong Two of Step 2A of the Subject Matter Eligibility Test. 
However, “big data” is not a particular field or technology. Instead, as evidenced by the Wikipedia website and the specification of the subject invention, “big data” actually encompasses a wide range of fields and technologies for the reasons discussed above. Moreover, contrary to Applicants’ assertions, the claims do indeed monopolize the judicial exception by preempting all uses thereof for the reasons discussed above. 

On pages 10-11, Applicants contend that claim 1 improves the underlying functionality of the computer system, thus appearing to conclude that the abstract idea is integrated into a practical application and therefore the Examiner has failed to satisfy Prong Two of Step 2A of the Subject Matter Eligibility Test. In support of this argument, Applicants assert that big data sets cannot be analyzed by humans without the aid of computers, and that the claimed invention provides a vehicle through which such data sets may be processed. 
However, “[i]n computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 

For all of the foregoing reasons, the rejections under 35 USC 101 are maintained.

The Examiner recommends amending the claims to integrate the abstract idea discussed above into a practical application, thereby no longer preempting all uses thereof. For example, the specification discusses the application of the claimed clustering method to image processing. The Examiner recommends amending claim 1 to integrate at least the big data set V and cluster C in V to such an application in order to overcome the rejections under 35 USC 101. 

Claim Objections
Claims 9, 12-14, and 17-18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to other claims in the alternative only, and cannot serve as a basis for any other multiple dependent claim.  See MPEP § 608.01(n).  
Each of claims 9, 13-14, and 17-18 refer to multiple claims and not in the alternative. Also, multiple dependent claim 18 is dependent on multiple dependent claim 17. 
Accordingly, claims 9, 12-14, and 17-18 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “ an abstract tree set A’ ”. It is unclear whether this “A’ ” is the same or different from the “subset A’ ” recited in independent claim 1, from which claim 3 depends. 
Claim 4 is rejected by virtue of its dependency on claim 3.
Claim 6 recites “ an abstract tree set A’ ”. It is unclear whether this “A’ ” is the same or different from the “subset A’ ” recited in independent claim 1, from which claim 6 depends.
Claim 6 also recites a parenthetical expression “(if a cluster exists)”. It is unclear whether this expression further limits the scope of the claim or not.
Claims 9 and 14 are rejected by virtue of their dependency on claim 6. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  To be patent-eligible, a claim directed to a judicial exception must as whole be integrated into a practical application or directed to significantly more than the exception itself.  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception (see MPEP 2106). 
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more.
Independent claim 1 is directed to a set of mathematical rules and relationships. In particular, claim 1 recites: 1) computing, from a data set, an abstract separation system ASS consisting of items defined by mathematical relationships; 2) determining a set of subsets of S; 3) computing abstract tangles (a particular set defined by further mathematical relationships) from the ASS; and 4) outputting a subset of S to represent a captured cluster in the data set. Such steps amount to a process of organizing information through mathematical correlations which corresponds to a concept identified as an abstract idea by the courts (See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014)). The concept described in independent claim 1 is not meaningfully different than that found by the court to be an abstract 
Independent claim 1 does not integrate the abstract idea into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Rather, Applicants have attempted a drafting effort designed to monopolize the judicial exception. 
Finally, independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Because the invention of independent claim 1 is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more, the claim does not comply with the requirements of 35 USC 101. 
Dependent claims 2-18 are dependent on independent claim 1, and therefore include all the limitations of this independent claim. Therefore, claims 2-18 recite the same abstract idea of organizing information through mathematical correlations. None of the dependent claims integrate the abstract idea into a practical application or recite significantly more. Instead, each of these dependent claims recite further mathematical relationships. 
The Examiner notes that claims 5, 14, 16, and 18 include recitations that generally link the use of the judicial exception to a particular technological environment which falls short of integrating the judicial exception into a practical application (See MPEP 2106.04(d)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEAN M CONNER/Primary Examiner, Art Unit 2663